DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 8/5/22, Applicants’ election of the various species is noted. Upon further review, all species have been examined.

B.	Claims 1-25 are pending and are the subject of this Office Action.

C.	Sengsayadeth et al., cited under 35 USC 112(a) is available online. However, if Applicants are unable to obtain it, they may contact the Examiner for a copy.



2. Specification
A.	The specification is objected to since the Brief Description of the Figures (e.g. Figures 10 and 12) should be amended to initially reflect the panels. In other words, “Figure 10:” should be amended to, for example, “Figures 10A-10C:” or “Figures 10A-C:”. The use of “A” and “B” later in the description may be retained.

B.	When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. In the instant application, a sequence identifier must be used for the sequences appearing in Figures 4-6.

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

D.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

E.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

F.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

3. Claim Objections
A.	Claims 2, 3 and 11 are objected to since the claims are inconsistent with regard to the recitation of “SEQ ID NO”. Claim 2 recites “SEQ ID NO” (no period), whereas claim 3 recites “SEQ ID NO.” and “SEQ ID No.” Claim 11 is similar.

B.	Though not incorrect, only the SEQ ID NO., and not the entire sequence, is required in the claims.

C.	Claim 15 is objected to since “cell derived” should be hyphenated.

D.	Though not incorrect, claim 19 states that the cell is a “cell line” as opposed to a “cell”.





4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 2, 4, 7 and 9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for CARs comprising CDRs of SEQ ID NOs:1-6, VH/VL of SEQ ID NO:7/8, the full-length TMD, ICD and signaling domains in claim 7, and the encoding nucleic acids of claim 9, does not reasonably provide enablement for any of these molecules which are, or which encode, at least 80% identity to these molecules. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
Regarding the CDRs (which are included in the VH/VL domains and encoded by the nucleic acids), the claims are broadly drawn to antibodies comprising one or more amino acid substitutions to one or more of the 6 wild-type CDRs. However, the specification only teaches that antibodies which specifically bind to CXCR5 comprise all 6 CDRs. The specification does not teach antibodies that comprise one or more amino acid substitutions to one or more of the 6 wild-type CDRs, nor are there any working examples of such. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the CXCR5 antibodies as broadly as is claimed.
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). 
Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  While there are some publications which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  MacCallum et al (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 307:198-205, 2003), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. As such, it is unpredictable which combination of random substitution has the recited function.
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody comprising one or more substitutions to one or more of the six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise all 6 wild-type CDRs, which bind CXCR5, to antibodies that comprise fewer than all six CDRs from the parental antibody.
Furthermore, claim 9 further recites that the nucleic acid molecule can comprise deletions, additions, substitutions, etc. However, there is no limit to the number of modifications that can be made, nor is there sufficient guidance or working examples of such nucleic acids. Bases critical to encoded protein function are not identified, nor would it be predictable what (or how many) changes can be made to the claimed nucleic acid without affect its, or its encoded protein function.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by the above references, the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.



	
B.	Claim 7 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the transmembrane, intracellular and signaling domains of the recited SEQ ID NOs, does not reasonably provide enablement for those domains which are at least 80% identical to those SEQ ID NOs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming all transmembrane, intracellular and signaling domains “with at least 80% sequence identity, as these proteins would have one or more amino acid substitutions, deletions, insertions and/or additions to recited full-length SEQ ID NOs. 
Applicants provide no guidance or working examples of proteins which are at least 80% identical to the recited full-length SEQ ID NO, nor do they provide any guidance as to what critical residues are required to maintain the functional characteristics of these proteins. Furthermore, it is not predictable to one of ordinary skill in the art how to make a functional domain which is less than 100% identical to those of the recited SEQ ID NOs. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	
	
C.	Claims 12-16, 24 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the CARs discussed in paragraph B, above, does not reasonably provide enablement for methods of treating any and all medical disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming methods of treating the scope of medical conditions recited in claim 12 (e.g. “associated with the presence of pathogenic cells expressing CXCR5”). It is also noted that the disorder does not have to involve CXCR5, only that the cell expresses this receptor, further expanding the breadth.
It is noted that, currently, the state of the art only shows that non-Hodgkin lymphoma, B-cell acute lymphoblastic leukemia, and multiple myeloma are the only cancers treatable with CAR T cell therapy (Sengsayadeth et al.). While various claims do recite one or more of these diseases, Applicants provide no guidance or working examples that targeting CXCR5 can treat any of the diseases claimed, including non-Hodgkin lymphoma and B-cell acute lymphoblastic leukemia.
Furthermore, the instant claims do not require the CAR also bind to a cancer antigen. While this, in itself, is not an issue, it is unclear how the CARs would otherwise differentiate the cancer cells intended to be treated from non-cancerous cells. Even if the claims were amended to recite that the CAR binds a cancer antigen, the scope would remain broad since, while various cancer antigens are known, it is noted that only two cancer antigens, CD19 and BCMA, have been approved for therapeutic use involving CARs (see the cancer.gov website cited on the PTO-892). 
Given this, it is not predictable to one of ordinary skill in the art how to treat any of the disorders recited in the claims. Even if Applicants provided support for various blood-borne cancers, claims 12 and 16 are not limited to these. While claims 16, 24 and 25 limit the disorder, the breadth of “autoantibody-dependent autoimmune diseases” is also excessive and, along with claims 24 and 25, are not supported by guidance or working examples.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.





5. Claim Rejections - 35 USC § 112(a) – written description
A.	Claims 1, 6, 10-16, 18, 19 and 23-25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims are drawn to CARs which comprise any and all antibodies or antibody fragments which bind to CXCR5. Other than this requirement, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the antibodies with the CDRs of SEQ ID NO:1-6, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


B.	Claim 9 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Part (a) recites a nucleotide sequence encoding an ECL, TMD and ICD wherein only the ECD is defined by SEQ ID NO. This a genus claim. Other than the requirement of being a TMD and ICD, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the TMDs and ICDs described in the specification, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.






6. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A.	Claims 1, 6, 7 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sadelain et al. (cited on the PTO/SB/08 dated 2/21/20) in view of Panjideh et al. (cited on the PTO/SB/08 dated 2/21/20). 
Sadelain teaches the basic principles of CAR design (see entire article). Sadelain does not teach CARs targeting CXCR5. However, Panjideh teaches that B-cell NHL is a target for immunotherapy targeting CXCR5. Sadelain and Panjiden, taken together, meet the limitations of claims 1, 6 and 12-14.
Regarding claims 7 and 17, though neither reference teaches the spacer or linker, it would have been obvious to have used any known IgG spacer or linker known in the art at the time of the instant invention. Similarly, regarding claim 19, any known cell line suitable for expressing a protein would have been obvious. Claims 10, 11 and 18 are obvious over the Abstract of Sadelain. Regarding claims 23 and 24, though neither reference specifically teaches a cytotoxic T lymphocyte, Sadelain (Abstract) teaches the genus of “T lymphocytes and other immune cells…for their use in cancer immunotherapy”.
Regarding claim 9, given the CXCR5 protein sequence, the artisan could have immediately envisioned the encoding nucleic acid sequence.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have combined the teachings of Sadelain, which shows CAR construction, with the 


B.	Claims 2-5, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sadelain et al. (cited on the PTO/SB/08 dated 2/21/20) in view of Panjideh et al. (cited on the PTO/SB/08 dated 2/21/20) and further in view of either Bayer Pharma (WO 2018114578) or Bayer Pharma (WO 2018114804).
	The teachings of Sadelain and Panjideh are seen above. Neither reference teaches the claimed SEQ ID NOs or vectors. However, both Bayer ‘578 and Bayer ‘804 teach that the instant SEQ ID NOs were known at the time of the instant invention, meeting claims 2-5. Neither Bayer reference is needed to rejection claim 1 since Panjideh teaches CXCR5. However, both ‘578 and ‘804 teach nucleic acids encoding CXCR5, which Panjideh does not. Pages 44-45 of ‘578 teach viral vectors. Though neither transposon nor sleeping beauty vector is disclosed, it would have been obvious to have used any vector known in the art. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have combined the teachings of Sadelain and Panjideh with the specific CXCR5-targeting sequences of Bayer ‘578 or Bayer ‘804. 

C.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sadelain et al. in view of Panjideh et al. and further in view of Sengsayadeth et al. The teachings of Sadelain and Panjideh are seen above. Neither reference teaches B-ALL. However, Sengsayadeth does.



SEQ ID NO:9

ID   BFL20108 standard; protein; 113 AA.
XX
AC   BFL20108;
XX
DE   Anti-CXCR5 antibody heavy chain variable region (TPP-9574) SEQ 91.
XX
CC PN   WO2018114578-A1.
XX
CC PD   28-JUN-2018.
XX
CC PF   14-DEC-2017; 2017WO-EP082789.
XX
PR   21-DEC-2016; 2016EP-00205868.
XX
CC PA   (FARB ) BAYER PHARMA AG.
CC PA   (FARB ) BAYER AG.
CC PS   Claim 15; SEQ ID NO 91; 210pp; German.
XX
CC   The present invention relates to an amine based binder-drug conjugate, 
CC   which is useful treating and preventing hyperproliferative and/or, 
CC   angiogenic diseases. The invention further claims: (1) a pharmaceutical 
CC   composition comprising an antibody, where the antibody comprises a heavy 
CC   chain variable region, light chain variable region, and complementarity 
CC   determining regions (CDR), and a antibody drug conjugate (ADC), which is 
CC   useful for treating hyperproliferative, and angiogenic diseases; (2) a 
CC   method for producing the ADC; and (3) a method for treating cancer and 
CC   tumors in combination with one or more therapeutic approaches to cancer 
CC   immunotherapy. The amine based binder-drug conjugate of the invention is 
CC   useful for preparing a medicament for treating or preventing 
CC   hyperproliferative, and angiogenic diseases such as cancer. The present 
CC   sequence is an anti-CXCR5 antibody heavy chain variable region, where the
CC   antibody is useful in a pharmaceutical composition for treating or 
CC   preventing hyperproliferative and/or, angiogenic diseases.
XX
SQ   Sequence 113 AA;

  Query Match             96.2%;  Score 561;  DB 26;  Length 113;
  Best Local Similarity   93.8%;  
  Matches  106;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSTSGMNWFRQAPGKGLEWVSYISSSSGFVYA 60
              |||||||||||:||||||||||||||||||||||:|||||||||||||:|||||||||||
Db          1 EVQLVESGGGLIQPGGSLRLSCAASGFTFSTSGMHWFRQAPGKGLEWVAYISSSSGFVYA 60

Qy         61 DSVKGRFTISRDNAQNSLYLQMNSLRAEDTAVYYCARSEAAFWGQGTLVTVSS 113
              |:|||||||||||::|:||||||||||||||||||||||||||||||||||||
Db         61 DAVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARSEAAFWGQGTLVTVSS 113


ID   BFL40857 standard; protein; 113 AA.
XX
AC   BFL40857;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-CXCR5 hab heavy chain variable region (TPP9574), SEQ ID. 41.
XX
CC PN   WO2018114804-A1.
XX
CC PA   (FARB ) BAYER PHARMA AG.
XX
SQ   Sequence 113 AA;

  Query Match             96.2%;  Score 561;  DB 26;  Length 113;
  Best Local Similarity   93.8%;  
  Matches  106;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSTSGMNWFRQAPGKGLEWVSYISSSSGFVYA 60
              |||||||||||:||||||||||||||||||||||:|||||||||||||:|||||||||||
Db          1 EVQLVESGGGLIQPGGSLRLSCAASGFTFSTSGMHWFRQAPGKGLEWVAYISSSSGFVYA 60

Qy         61 DSVKGRFTISRDNAQNSLYLQMNSLRAEDTAVYYCARSEAAFWGQGTLVTVSS 113
              |:|||||||||||::|:||||||||||||||||||||||||||||||||||||
Db         61 DAVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARSEAAFWGQGTLVTVSS 113




SEQ ID NO:10

ID   BFL40837 standard; protein; 113 AA.
XX
AC   BFL40837;
XX
DE   Anti-CXCR5 hab heavy chain variable region (TPP9024), SEQ ID. 21.
XX
CC PN   WO2018114804-A1.
XX
SQ   Sequence 113 AA;

  Query Match             100.0%;  Score 585;  DB 26;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGKSLKLSCSASGFTFSTSGMHWFRQAPGKGLDWVAYISSSSGFVYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGKSLKLSCSASGFTFSTSGMHWFRQAPGKGLDWVAYISSSSGFVYA 60

Qy         61 DAVKGRFTISRDNAQNTLYLQLNSLKSEDTAIYYCARSEAAFWGQGTLVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DAVKGRFTISRDNAQNTLYLQLNSLKSEDTAIYYCARSEAAFWGQGTLVTVSS 113



ID   BFL40845 standard; protein; 442 AA.
XX
AC   BFL40845;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-CXCR5 hab heavy chain (TPP9024), SEQ ID. 29.
XX
CC PN   WO2018114804-A1.

  Query Match             100.0%;  Score 585;  DB 26;  Length 442;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGKSLKLSCSASGFTFSTSGMHWFRQAPGKGLDWVAYISSSSGFVYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGKSLKLSCSASGFTFSTSGMHWFRQAPGKGLDWVAYISSSSGFVYA 60

Qy         61 DAVKGRFTISRDNAQNTLYLQLNSLKSEDTAIYYCARSEAAFWGQGTLVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DAVKGRFTISRDNAQNTLYLQLNSLKSEDTAIYYCARSEAAFWGQGTLVTVSS 113



SEQ ID NO:11

ID   BFL20112 standard; protein; 112 AA.
XX
AC   BFL20112;
XX
DE   Anti-CXCR5 antibody light chain variable region (TPP-9574) SEQ 95.
XX
CC PN   WO2018114578-A1.
XX
SQ   Sequence 112 AA;

  Query Match             94.5%;  Score 551;  DB 26;  Length 112;
  Best Local Similarity   93.8%;  
  Matches  105;  Conservative    2;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPRSLPVTPGEPASISCRSSKSRLSRMGITPLNWYLQKPGQSPQLLIYRMSNRA 60
              |||:|||| |||||||||||||||| |||||||||||||||||||||||||||||||| |
Db          1 DIVMTQSPLSLPVTPGEPASISCRSQKSRLSRMGITPLNWYLQKPGQSPQLLIYRMSNLA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112
              |||||||||||||||||||||:|| ||||||||||||||||||| |||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCAQFLEYPPTFGQGTKLEIK 112




ID   BFL20122 standard; protein; 112 AA.
XX
AC   BFL20122;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-CXCR5 antibody light chain variable region (TPP-9580) SEQ 105.
XX
CC PN   WO2018114578-A1.
XX
SQ   Sequence 112 AA;

  Query Match             94.5%;  Score 551;  DB 26;  Length 112;
  Best Local Similarity   93.8%;  
  Matches  105;  Conservative    2;  Mismatches    5;  Indels    0;  Gaps    0;
Qy          1 DIVLTQSPRSLPVTPGEPASISCRSSKSRLSRMGITPLNWYLQKPGQSPQLLIYRMSNRA 60
              |||:|||| |||||||||||||||| |||||||||||||||||||||||||||||||| |
Db          1 DIVMTQSPLSLPVTPGEPASISCRSQKSRLSRMGITPLNWYLQKPGQSPQLLIYRMSNLA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112
              |||||||||||||||||||||:|| ||||||||||||||||||| |||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCAQFLEYPPTFGQGTKLEIK 112



SEQ ID NO:12


ID   BFL40841 standard; protein; 112 AA.
XX
AC   BFL40841;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-CXCR5 hab light chain variable region (TPP9024), SEQ ID. 25.
XX
CC PN   WO2018114804-A1.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 577;  DB 26;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQAPRSVSVTPGESASISCRSNKSRLSRMGITPLNWYLQKPGKSPQLLIYRMSNLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQAPRSVSVTPGESASISCRSNKSRLSRMGITPLNWYLQKPGKSPQLLIYRMSNLA 60

Qy         61 SGVPDRFSGSGSETDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSETDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112




ID   BFL40846 standard; protein; 219 AA.
XX
AC   BFL40846;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Anti-CXCR5 hab light chain (TPP9024), SEQ ID. 30.
XX
CC PN   WO2018114804-A1.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 577;  DB 26;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQAPRSVSVTPGESASISCRSNKSRLSRMGITPLNWYLQKPGKSPQLLIYRMSNLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQAPRSVSVTPGESASISCRSNKSRLSRMGITPLNWYLQKPGKSPQLLIYRMSNLA 60

Qy         61 SGVPDRFSGSGSETDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSETDFTLKISKVETEDVGVYYCAQFLEYPPTFGSGTKLEIK 112






7. Conclusion
A.	Claims 1-7 and 9-25 are not allowable.

B.	Claim 8 is objected to since it depends from a rejected base claim, but is otherwise allowable.

C.	Currently, no rejection is being made over claims 16 and 25 under 35 USC 103. However, based on Applicants’ response to the rejection under 35 USC 112(a), a rejection under 35 USC 103 may be warranted.







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647